DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-16 of U.S. Patent No. 11,237,658. 

Claim 1 of the Pending Application
Claim 1 of U.S. Patent 11,237,658
A touch display device, comprising:
A touch display device, comprising:
a display panel comprising a plurality of sub-pixels, wherein each of the sub-pixels comprises a pixel electrode and a switching element electrically connected to the pixel electrode; and
a display panel comprising a plurality of sub-pixels, wherein each of the sub-pixels comprises a pixel electrode and a switching element electrically connected to the pixel electrode; and
a touch device located on the display panel and having a touch electrode area and a dummy electrode area, wherein the touch device comprises an electrode structure and a conductive mesh,
a touch device located on the display panel and having a touch electrode area and a dummy electrode area, wherein the touch device comprises an electrode structure and a conductive mesh,
the conductive mesh comprises a plurality of X-shaped conductive structures distributed in the dummy electrode area, each of the X-shaped conductive structures is overlapped with at least corresponding one of the sub-pixels, wherein the electrode structure comprises:
the conductive mesh comprises a plurality of reticulated repeating units distributed in the touch electrode area and the dummy electrode area, each of the reticulated repeating units is overlapped with at least corresponding one of the sub-pixels, and each of the reticulated repeating units comprises: a first X-shaped conductive structure; and a second X-shaped conductive structure, wherein two ends of the first X-shaped conductive structure are connected to two ends of the second X-shaped conductive structure respectively, wherein: for one of the reticulated repeating units in the touch electrode area, the first X-shaped conductive structure has no break and is formed into a continuous pattern, and the second X-shaped conductive structure has no break and is formed into another continuous pattern, and for one of the reticulated repeating units in the dummy electrode area, the first X-shaped conductive structure has at least one break and is formed into a discontinuous pattern, and the second X-shaped conductive structure has at least one break and is formed into another discontinuous pattern, wherein the electrode structure comprises:
a plurality of repeating electrode units distributed in the dummy electrode area and the touch electrode area, wherein each of the repeating electrode units is overlapped with at least corresponding one of the sub-pixels, and each of the repeating electrode units comprises a slit; and
a plurality of repeating electrode units distributed in the dummy electrode area and the touch electrode area, wherein each of the repeating electrode units is overlapped with at least corresponding one of the sub-pixels and contacts at least corresponding one of the reticulated repeating units, and each of the repeating electrode units comprises a slit; and
a plurality of connecting structures located in the touch electrode area and not in the dummy electrode area such that:
a plurality of connecting structures located in the touch electrode area and not in the dummy electrode area such that:
for one of the repeating electrode units in the touch electrode area, the slit includes a plurality of slit portions, and each of the slit portions of the slit in the touch electrode area is discontinuous; and
for one of the repeating electrode units in the touch electrode area, the slit includes a plurality of slit portions, and each of the slit portions of the slit in the touch electrode area is discontinuous; and
for one of the repeating electrode units in the dummy electrode area, the slit is continuous.
for one of the repeating electrode units in the dummy electrode area, the slit is continuous.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent 11,237,658. As such claim 1 of the pending application is anticipated by claim 1 of the ‘658 Patent.

Claim 14 of the Pending Application
Claim 15 of U.S. Patent 11,237,658
A touch display device, comprising:
A touch display device, comprising:
a display panel comprising a plurality of sub-pixels, wherein each of the sub-pixels comprises a pixel electrode and a switching element electrically connected to the pixel electrode; and
a display panel comprising a plurality of sub-pixels, wherein each of the sub-pixels comprises a pixel electrode and a switching element electrically connected to the pixel electrode; and
a touch device located on the display panel and having a touch electrode area and a dummy electrode area, wherein the touch device comprises an electrode structure and a conductive mesh,
a touch device located on the display panel and having a touch electrode area and a dummy electrode area, wherein the touch device comprises an electrode structure and a conductive mesh, 
the conductive mesh comprises a plurality of X-shaped conductive structures distributed in the dummy electrode area, each of the X-shaped conductive structures is overlapped with at least corresponding one of the sub-pixels,
the conductive mesh comprises a plurality of reticulated repeating units distributed in the touch electrode area and the dummy electrode area, each of the reticulated repeating units is overlapped with at least corresponding one of the sub-pixels, and each of the reticulated repeating units comprises: a first X-shaped conductive structure; and a second X-shaped conductive structure, wherein two ends of the first X-shaped conductive structure are connected to two ends of the second X-shaped conductive structure respectively, wherein: for one of the reticulated repeating units in the touch electrode area, the first X-shaped conductive structure has no break and is formed into a continuous pattern, and the second X-shaped conductive structure has no break and is formed into another continuous pattern, and for one of the reticulated repeating units in the dummy electrode area, the first X-shaped conductive structure has at least one break and is formed into a discontinuous pattern, and the second X-shaped conductive structure has at least one break and is formed into another discontinuous pattern,
wherein the electrode structure comprises a first conductive layer and a second conductive layer, and the conductive mesh is located between the first conductive layer and the second conductive layer,
wherein the electrode structure comprises a first conductive layer and a second conductive layer, and the conductive mesh is located between the first conductive layer and the second conductive layer,
wherein the second conductive layer comprises a second touch electrode layer in the touch electrode area, the second touch electrode layer comprises a plurality of first portions extending along a first direction and a plurality of second portions extending along a second direction perpendicular to the first direction, and the first portions are separated from the second portions.

wherein the second conductive layer comprises a second touch electrode layer in the touch electrode area, the second touch electrode layer comprises a plurality of first portions extending along a first direction and a plurality of second portions extending along a second direction perpendicular to the first direction, and the first portions are separated from the second portions.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 14 sought by the pending application is encompassed by the scope of claim 15 of U.S. Patent 11,237,658. As such claim 1 of the pending application is anticipated by claim 1 of the ‘658 Patent.

The following table maps the remaining claims of the pending application to the claims of the ‘658 Patent.
Claims of the Pending Application
Claims of U.S. Patent 11,237,658
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 15
Claim 16
Claim 16
Claim 1
Claim 17
Claim 3
Claim 18
Claim 4
Claim 19
Claim 5
Claim 20
Claim 6
Claim 21
Claims 1 and 3
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 6




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694